Name: 85/518/EEC: Commission Decision of 20 November 1985 amending Decision 85/261/EEC on the Guidelines for the Management of the European Social Fund in the financial years 1986 to 1988 in view of the Accession of Spain and Portugal
 Type: Decision
 Subject Matter: EU finance;  employment;  management
 Date Published: 1985-11-28

 Avis juridique important|31985D051885/518/EEC: Commission Decision of 20 November 1985 amending Decision 85/261/EEC on the Guidelines for the Management of the European Social Fund in the financial years 1986 to 1988 in view of the Accession of Spain and Portugal Official Journal L 317 , 28/11/1985 P. 0037 - 0038 Spanish special edition: Chapter 05 Volume 5 P. 0015 Portuguese special edition Chapter 05 Volume 5 P. 0015 *****COMMISSION DECISION of 20 November 1985 amending Decision 85/261/EEC on the Guidelines for the Management of the European Social Fund in the financial years 1986 to 1988 in view of the Accession of Spain and Portugal (85/518/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Whereas Council Decision 83/516/EEC of 17 October 1983 on the tasks of the European Social Fund (1) provides in Article 6 that the Commission shall adopt, before 1 May each year and for the three following financial years, the Fund-management guidelines for determining those operations which reflect Community priorities as defined by the Council and in particular the action programmes in the area of employment and vocational training; Whereas by its Decision 85/261/EEC (2) the Commission adopted the guidelines for the management of the European Social Fund in the financial years 1986 to 1988 and whereas, in view of the accession of Spain and Portugal, that Decision should therefore be amended in order to take account of the declaration by the European Economic Community concerning the participation of Spain and Portugal in the resources of the European Social Fund; Whereas pursuant to Article 2 (3) of the Treaty of Accession the institutions of the Community may adopt before the accession the measures referred to in Article 396 of the Act, such measures entering into force subject to and on the date of entry into force of that Treaty, HAS DECIDED AS FOLLOWS: Article 1 Decision 85/261/EEC is hereby amended as follows: 1. Point 1.1.1 is replaced by the following: '1.1.1. the absolute priority regions as defined in Article 7 (3) of Decision 83/516/EEC;'. 2. Point 1.4.4 is replaced by the following: '1.4.4. In the case of operations intended to further employment in Greece and Portugal, and in Spain for 1986, the minimum duration laid down in 1.4.2 shall be reduced to 100 hours and the requirement related to new technologies in 1.4.3 shall not apply.' 3. The following point is added: '1.9. When implementing the Guidelines, the Commission shall have regard to the adjustment problems of Spain and Portugal, especially as far as national legislation is concerned; in particular, it shall take account of the economic and social situation of Portugal.' 4. Point 2.1. is replaced by the following: '2.1. Vocational training for persons under 18 years of at least 800 hours duration including work experience of at least 200 hours but not exceeding 400 hours and offering substantial prospects of employment (R); for operations intended to further employment in Greece and Portugal, and in Spain for 1986, the minimum work experience required shall be 100 hours.' 5. Point 2.2. is replaced by the following: '2.2. Vocational training for persons whose qualifications have through experience proved to be inadequate or inappropriate preparing them for skilled jobs requiring the use of new technology (N) or in occupations offering substantial prospects of employment (AR). The requirement for new technology shall not apply in 1986 for Spain.' 6. The following is added to the Annex: 'ESPAA: "Comunidades Autonomas" other than those defined in Article 7 (3) of Decision 83/516/EEC.' Article 2 This Decision shall apply from 1 January 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal. Done at Brussels, 20 November 1985. For the Commission Peter SUTHERLAND Member of the Commission (1) OJ No L 289, 22. 10. 1983, p. 38. (2) OJ No L 133, 22. 5. 1985, p. 26.